DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the claim(s) have been considered but are moot because the arguments do not apply to the combination of references and new grounds of rejection as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammut et al. (US Patent Application Publication 2007/0044364). Sammut et al. discloses a reticle comprising:
a)    a primary horizontal cross-hair;

c)    two or more vertical lead markings upon said primary horizontal cross-hair; (For all of the above see at least figures 13-15, 19A-19C, 22-38, 41, 44-46, 48-52. While Sammut et al. does not expressly disclose:
d)    at least two triangular markings above said vertical lead markings in at least the upper right quadrant and the upper left quadrant, wherein said triangular markings are positioned such that a point of each of said triangular markings points to said primary vertical cross-hair, Sammut et al. does disclose that the ANY of the lead markings can be “triangular” markings (par. 0264) and that such markings can be on “primary” cross-hairs and “secondary” cross-hairs.  Thus it would have been obvious to one of ordinary skill in the art to apply the technique of utilizing the “triangular” lead markings on the “secondary” cross-hairs in the upper right and left quadrants to “aid a shooter in determining the direction and rate of movement of the target in relation to the shooter” (as taught in par. 0262) for the predictable results of better probability of hitting a target.

With regards to claim 3. The reticle of Claim 2, further comprising two or more evenly spaced simultaneously visible straight line secondary horizontal cross-hairs (see Figures noted above) on said primary vertical cross-hair below said primary horizontal cross-hair.



With regards to claim 5.    The reticle of Claim 4, wherein said line is a straight line. (see Figures noted above)

With regards to claim 6.    The reticle of Claim 5, wherein said straight line is a discontinuous straight line. (See at least figures 32, 35, 48, 51 and 52)

With regards to claim 7.    The reticle of Claim 2, wherein said primary vertical cross-hair is a line. (See at least figures noted above)

With regards to claim 8.    The reticle of Claim    7, wherein said line is a straight line. (See at least figures noted above)

With regards to claim 9.    The reticle of Claim    8, wherein said straight line is a discontinuous straight line. (See at least figures 32, 35, 48, 51 and 52)

With regards to claim 10.    The reticle of Claim 2, wherein said primary horizontal cross-hair and said primary vertical cross-hair do not physically intersect. (See at least figures 32, 35, 48, 51 and 52)

least three” lead markings (par. 0264). Thus is would have been obvious to one of ordinary skill in the art to utilize at least two additional triangular markings to the left and right of the primary vertical cross-hair for the predictable results of better probability of hitting a target.


With regards to claim 16.  The reticle of Claim 12, wherein said triangular markings are positioned such that a point of each of said triangular markings points to said primary vertical cross-hair (it is noted that a triangle has three “points” and “a point” of each triangle points to the primary vertical cross-hair). (See at least figures 45a, 45e and 45f)

With regards to claim 17.    The reticle of any Claim 2, further comprising a numerical marking adjacent each triangular marking. (See at least figures noted above showing numerical markings adjacent the “lead” marks)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641